

117 HR 330 IH: Delivering COVID-19 Vaccinations to All Regions and Vulnerable Communities Act of 2021
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 330IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Ms. Jackson Lee (for herself, Mr. Payne, Mr. Brown, and Mr. Jones) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Federal Emergency Management Agency to assist States and local governments with the distribution and tracking of vaccines for COVID–19, to direct the Secretary of Health and Human Services to carry out a national program to oversee the collection and maintenance of all Federal and State data on vaccinations of individuals in the United States for COVID–19 to achieve mass vaccination saturation immunity, and for other purposes.1.Short titleThis Act may be cited as the Delivering COVID-19 Vaccinations to All Regions and Vulnerable Communities Act of 2021 or the COVID-19 Delivery Act. 2.FEMA assistance for COVID–19 vaccinationsAt the request of a State or local government, the Administrator of the Federal Emergency Management Agency shall—(1)coordinate efforts for vaccine delivery, including from manufacturing sites to inoculation sites;(2)monitor shipments of vaccines through a 24-hour tracking system, including readings on the temperature, real-time location, origin, destination data, anticipated time of arrival, and report to recipients on changes and updates on the progress of their delivery shipments and any changes that may impact expected delivery or the viability of the vaccine while in transit;(3)develop an advanced communication system to allow the Department of Health and Human Services and public health departments to communicate and share information about vaccine readiness, capability of receiving vaccines, delivery locations, details of facility capability of storing and securing vaccines, personnel authorized to receive deliveries, logistics for delivering vaccines to patients, report on vaccine receipts, condition of vaccines, patient reactions, and feedback on how to improve the process;(4)secure transportation for delivery or use of vaccines, and if requested, security for the vaccine delivery sites or inoculation locations to ensure the life and safety of personnel and patients who seek to provide or receive vaccinations free of interference or threat;(5)design custom software applications (Apps) with the Department of Health and Human Services for use by public health agencies and any company or person administering vaccines to provide information to patients on the vaccine being received, the date of a second dose and the location of the dose if required, including generating a token that corresponds to an individual’s vaccination record to ensure that the right vaccine is administered and if a second inoculation is required and to ensure that an individual is not vaccinated with different vaccines, and any additional information that may be pertinent in the future; (6)develop a public education and patient engagement program about the safety and availability of vaccines that also ensures that individuals in areas and locations where vulnerable populations often do not have easy access to health care or vaccinations are informed about vaccine availability; and(7)acting through the Department of Health and Human Services, provide additional vaccination centers, in addition to State and local government sites, to augment vaccinations occurring within such States and local governments to address access to at-risk communities when vaccination rates are below 80 percent for a population residing with in a census block or track that is experiencing a greater incidence of serious complications, such as hospitalizations and deaths that are above the proportional representation of the at-risk group when compared to the general population, establishing the need for a targeted vaccination effort to reduce the incidence of infections for those individuals at greatest risk for hospitalizations and death from COVID-19.3.CDC requirementsThe Centers for Disease Control and Prevention shall track the dissemination of inoculations and report on efficiencies, effectiveness, or deficiencies of local and State COVID-19 vaccination programs, including the availability of certified individuals under Federal, State, or territorial authority to administer a vaccination under State law, and report to Congressional oversight committees in the House of Representatives and the Senate on findings and recommendations.4.HHS management of COVID–19 vaccination data to achieve mass vaccination saturation immunity(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall carry out a national program to oversee the collection and maintenance of all Federal and State data on vaccinations of individuals in the United States for COVID–19, including tracking booster vaccinations, to achieve mass vaccination saturation immunity.(b)Applicable privacy law; penalties(1)In generalThe Secretary shall maintain data on vaccinations for COVID–19 in accordance with all applicable privacy and security law, including HIPAA privacy and security law (as defined in section 3009(a)(2) of the Public Health Service Act (42 U.S.C. 300jj–19(a)(2)).(2)PenaltiesAny person who discloses or uses data on vaccinations for COVID–19 in violation of any provision of law referred to in paragraph (1)—(A)shall be imprisoned for not more than 5 years, or fined in accordance with title 18, or both; and(B)shall be subject, in addition to any other penalties that may be prescribed by law, to a civil money penalty of not more than $10,000 for each such violation. (c)Data retention limitationThe Secretary shall destroy any data maintained pursuant to subsection (a) by the end of the 5-year period beginning on the date of receipt or collection of the data, whichever is later.(d)Transmission of State dataThe Secretary shall take such steps as may be necessary to encourage and assist each State in transmitting to the Secretary on an ongoing basis the State’s data with respect to vaccination of individuals in such State for COVID–19.(e)OmbudsmanThe Secretary shall appoint an ombudsman to—(1)support public and stakeholder input on the activities carried out pursuant to this section;(2)provide advocacy and advice for those who elect not to be vaccinated for COVID–19; and(3)champion the privacy and civil liberty rights of individuals in the United States in connection with vaccination for COVID–19.(f)CollaborationIn carrying out this section, the Secretary shall collaborate with stakeholders in establishing vaccine inoculation centers in locations including—(1)stadiums, arenas, elementary and secondary schools, colleges and universities, and places of worship; and(2)other locations determined by the Secretary to be conducive to reaching the greatest number of people in need of inoculations for COVID–19.(g)Advisory boardFor the purpose achieving mass vaccination saturation immunity to COVID–19 in the United States, the Secretary shall establish a stakeholder advisory board to support the collaboration and cooperation of entities including Federal, State, and local governments, businesses, colleges, universities, elementary and secondary schools, hospitals, clinics, professional medical associations, and such other entities as the Secretary determines to be essential to such purpose.(h)ReportsOn a daily or weekly basis, subject to subsection (b), the Secretary shall submit to the Congress and make public reports on the activities carried out under this section, including such data as the Director of the Centers for Disease Control and Prevention determines to be relevant to analyzing inoculation statistics and progress toward achieving mass vaccination saturation immunity.